Exhibit 10.9

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (hereinafter referred to as the "Agreement")
is made and effective February 20, 2018 by and between Home Bistro, Inc., a
corporation duly organized and existing under the laws of the state of Delaware
(hereinafter referred to as the "Company") and Zalman Scher Duchman, an
individual and resident of the state of Florida (hereinafter referred to as the
" Executive").

RECITALS

 

WHEREAS, the Company desires to employ the Executive as the Chief Executive
Officer of the Company, and the Executive is willing to be retained in such
employment; and

WHEREAS, the Executive has extensive experience in the on-line, e-commerce meal
delivery business and was previously the founder and chief executive officer of
such a business; and

WHEREAS, the Company has been unable to capitalize on its potential
opportunities for the past several years, due to its inability to raise the
necessary capital required to execute its business plan; and

WHEREAS, one of the Company’s primary suppliers, Culinaire Inc. (“Culinaire”),
has ceased shipping and fulfilling products for the Company, resulting in a
significant decrease of the Company’s revenue; and

WHEREAS, Culinaire provided notice to the Company of its intent to foreclose on
all of the Company’s assets for trade accounts payable (“Accounts Payable”) due
to Culinaire from the Company, and pursuant to a promissory note (“Note”) and
security agreement issued to Culinaire by the Company (“Foreclosure”); and

WHEREAS, due to the significant experience of the Executive, and Executive’s
contemplated leading management role with the Company, Culinaire has withdrawn
its intent of Foreclosure and agreed to immediately commence shipping and
fulfillment of products for the Company, provided the Company immediately pay
the Accounts Payable due and make scheduled payments applicable to the Note; and

WHEREAS, as a condition precedent to and as an incentive to the Company to
employ of the Executive as the Chief Executive Officer of the Company, the
Company and the Executive desire to formalize the arrangements for such
employment, in the manner provided for herein and upon the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows:

 



1

 

 

1.                  Employment. Company hereby agrees to employ Executive as its
Chief Executive Officer and Executive hereby accepts such employment in
accordance with the terms of this Agreement.

2.                  Duties of Executive. The Executive shall serve as the Chief
Executive Officer of the Company and shall have powers and authority superior to
any other officer or employee of the Company or of any subsidiary of the
Company, including, without limitation, the duties and responsibilities
customarily associated with a chief executive (e.g., control of day-to-day
operations, signing checks, hiring and firing, etc.). The Executive shall be
required to report solely to, and shall be subject solely to the supervision and
direction of the Board of Directors and no other person or group shall be given
authority to supervise or direct Executive in the performance of his duties. The
Executive shall render such services to the best of his ability, and use his
reasonable best efforts to promote the interests of the Company. Executive shall
perform such duties principally from offices he maintains in Miami Beach,
Florida, subject to such reasonable travel as may be required, and shall not be
required to relocate his residence.

With the exception of those listed on Exhibit A, during the term of this
Agreement, Executive’s direct or indirect engagement in any other businesses or
concerns in any capacity, either with or without compensation, will require
prior written consent of Company.

Procurement of Assets. The Executive is currently seeking, directly or
indirectly, to procure the brand, domain name and intellectual property
including but not limited to customer lists, of The Fresh Diet (“Fresh Diet
Assets”). If the Executive, or at Executive’s direction Executive’s agent,
representative or affiliate (“Executive Rep”), is successful in procuring The
Fresh Diet Assets, Executive or Executive’s Rep shall offer to sell The Fresh
Diet Assets to the Company, for a sum equal to the acquisition cost of the Fresh
Diet Assets plus one dollar ($1.00). The Company shall have the right of first
refusal regarding purchase of The Fresh Diet Assets.

3.                  Compensation. Executive will be paid compensation during
this Agreement as follows:

(a)               Base Salary. The Executive’s Base Salary during the first year
of this Agreement shall be one dollar ($1.00) and shall be increased in year two
and year three of this Agreement to an amount mutually approved by the Executive
and Company Board of Directors.

(b) Sign-On Shares. Upon the execution of this Agreement, Executive shall be
entitled to purchase an amount shares of the Company’s common stock (“Stock”)
resulting in Executive owning fifty percent (50%) of the Stock on a fully
diluted basis, representing approximately sixteen thousand one hundred and
seventy-three (16,173) shares of Stock (the “Sign-On Shares”).

 



2

 

 

Benefits.

(a)               Vacation. Executive shall not be paid for any vacation days
taken during the first year of this Agreement. In year two and year three of
this Agreement, vacation pay may be instated in an amount mutually agreed upon
by the Executive and Company Board of Directors.

(b)               Sick Leave. Executive shall be entitled to sick leave and
emergency leave according to the regular policies and procedures of Company.
Additional sick leave or emergency leave over and above paid leave provided by
the Company, if any, shall be unpaid and shall be granted at the discretion of
the board of directors.

(c)               Medical and Group Life Insurance. In the event the Company
offers such a plan, Company agrees to include Executive, at the Executive’s
option, in a group medical and hospital insurance plan the Company may offer
during this Agreement. Executive shall be responsible for payment of any federal
or state income tax imposed upon these benefits. The offering of a group medical
and hospital insurance plan is at the discretion of the Company and NOT a
condition of employment by the Executive.

(d)               Expense Reimbursement. Executive shall be entitled to
reimbursement for all reasonable expenses, including travel and entertainment,
incurred by Executive in the performance of Executive’s duties. Executive will
maintain records and written receipts as required by the Company policy and
reasonably requested by the board of directors to substantiate such expenses.

(e)               Directors and Officers Insurance. Company shall procure and
pay for a Directors and Officers liability insurance policy in an amount of no
less than $1,000,000.00 for Executive. Company shall also procure and pay for a
tail liability insurance policy for Executive for a term of no less than twelve
(12) months after Executive’s employment with Company terminates, whether such
termination is with or without cause, or otherwise.

5.                  Initial Term. The Initial Term of this Agreement shall
commence on February _, 2018 and it shall continue in effect for a period of
three (3) years. Thereafter, the Agreement shall be renewed upon the mutual
agreement of Executive and Company.

6.                  Defense and Indemnification. Company agrees to defend,
indemnify and hold Executive harmless from any and all claims, causes of action
and losses arising out of his employment with Company, unless any such claims,
cause of action or losses arose due to Executive’s fraud, willful misconduct,
gross negligence or misrepresentation, as finally determined by a court of law.

 



3

 

 

7.                  Termination

(a)               Termination for Cause. Notwithstanding anything contained to
the contrary in this Agreement, this Agreement may be terminated by the Company
for Cause. As used in this Agreement, “Cause” shall only mean:

(i)              An act of fraud, embezzlement or theft;

(ii)              A material violation of this Agreement by Executive, which is
not cured within 30 days after written notice thereof;

(iii)            The gross negligence or willful misconduct of the Executive in
carrying out his duties and responsibilities under this Agreement;

(iv)             An act or acts of personal dishonesty taken by the Executive
and intended to result in substantial personal enrichment of the Executive at
the expense of the Company;

(vi)             The conviction of the Executive for any criminal act which is a
felony and which shall result in a custodial sentence of 5 years or more.

The Company may terminate the Executive for Cause by giving the Executive
written notice approved by the Board of such termination, such notice (A) to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based and
(B) to be given within six months of the Board learning of such act or acts or
failure or failures to act. The Executive shall be entitled to a hearing before
the Board. Such hearing shall be held within 15 calendar days of receipt of such
notice to the Executive, provided he requests such hearing within ten calendar
days of receipt of such notice. If, within five calendar days following such
hearing, the Executive is furnished written notice by the Board confirming that,
in its judgment, grounds for Cause on the basis of the original notice exist, he
shall thereupon be terminated for Cause.

In the event the Company terminates the Executive’s employment for Cause:

(i)       Executive shall be entitled to Base Salary through the date of the
termination, payable as promptly as practicable following termination;

(ii)       all outstanding options, if any, which are not exercisable shall be
forfeited;

(iii)       all restricted stock purchased by the Executive and Executive’s
nominee(s), pursuant to the Restricted Stock Agreement (“Stock”), shall be
repurchased by the Company, at its option, for the value paid for the Stock by
the Executive and Executive’s nominee(s) (“Stock Repurchase”).

If the Executive is terminated for cause anytime during the first year of the
Term, all of the Stock shall be eligible for Stock Repurchase.

If the Executive is terminated for cause anytime during the second year of the
Term, two-thirds (2/3) all of the Stock shall be eligible for Stock Repurchase.

If the Executive is terminated for cause anytime during the third year of the
Term, one-third (1/3) of the Stock shall be eligible for Stock Repurchase.

 



4

 

 

(b)               Disability. Notwithstanding anything contained in this
Agreement to the contrary, the Company, by written notice to the Executive,
shall at all times have the right to terminate this Agreement, and the
Executive’s employment hereunder, if the Executive shall, as the result of
mental or physical incapacity, illness or disability, fail to perform his duties
and responsibilities provided for herein for a period of more than one hundred
twenty (120) consecutive days in any 12-month period. Upon any termination
pursuant to this section, the Executive shall be entitled to be paid his Base
Salary through the date of Disability. In the event that the Agreement has less
than six months remaining at such time, Executive shall be entitled to a payment
equal to six months of his Base Salary. In addition, Executive shall be entitled
to reimbursement for all business expenses incurred prior to his disability.

(c)               Death. In the event of the death of the Executive during the
Term of his employment hereunder, the Executive’s estate shall be entitled to be
paid the Executive’s Base Salary through the date of Death. In the event that
the Agreement has less than six months remaining at such time, Executive shall
be entitled to a payment equal to six months of his Base Salary. In addition,
Executive shall be entitled to reimbursement for all business expenses incurred
prior to his death.

(d)               This Agreement and Executive's employment may be terminated at
Company's Board of Directors discretion during the Initial Term, provided that
if Executive is terminated without cause, the Company shall pay to Executive an
amount calculated by multiplying the Executive’s monthly salary, at the time of
such termination, times the number of months remaining in the Initial Term (as
an example, if Executive were terminated at the end of the 20th month of
employment, Executive would be entitled to receive a one-lump payment in cash
equal to the remaining 16 months base compensation of the Initial Term at the
time of termination. To further illustrate, if the Executive’s monthly salary at
the time of termination without cause was $11,000, the Executive would receive
$11,000 times 16 or $176,000). In addition, if Executive is terminated without
cause, Executive’s sign-on bonus shares shall immediately vest. In the event of
such termination, Executive shall be entitled to incentive compensation payment
and other compensation then in effect, on a prorated basis.

(e)               This Agreement may be terminated by Executive at Executive's
discretion by providing at least ninety (90) days prior written notice to
Company. In the event of termination by Executive pursuant to this subsection,
the Company may immediately relieve Executive of all duties and immediately
terminate this Agreement, provided that Company shall pay Executive at the then
applicable base salary rate to the termination date included in Executive's
original termination notice.

If the Executive terminates this Agreement anytime during the first year of the
Term, all of the Stock shall be eligible for Stock Repurchase.

If the Executive terminates this Agreement anytime during the second year of the
Term, two-thirds (2/3) all of the Stock shall be eligible for Stock Repurchase.

If the Executive terminates this Agreement anytime during the third year of the
Term, one-third (1/3) of the Stock shall be eligible for Stock Repurchase.

 



5

 

 

(f)                In the event Company is acquired, or is the non-surviving
party in a merger, or sells all or substantially all of its assets, this
Agreement shall not be terminated and Company agrees to use its best efforts to
ensure that the transferee or surviving company is bound by the provisions of
this Agreement and all shares grants will vest immediately.

8.                  Notices. Any notice required by this Agreement or given in
connection with it, shall be in writing and shall be given to the appropriate
party by personal delivery or by certified mail, postage prepaid, or recognized
overnight delivery services;

If to Company:

Home Bistro, Inc.

ATTN: Fred Cary, CEO

2643 Hidden Valley Rd.

La Jolla, CA 92037

With copy to:

Thompson Hine LLP

ATTN: Peter J. Gennuso, Esq.

335 Madison Ave, 12th Floor

New York, NY 10017

If to Executive:

Zalmi Duchman

9455 Collins Ave, Apt 605

Surfside, FL 33154

With a copy to:

Daniel Y. Gielchinsky, Esq.

1132 Kane Concourse, Suite 204

Bay Harbor Islands, FL 33154

9.                  Final Agreement. This Agreement terminates and supersedes
all prior understandings or agreements on the subject matter hereof. This
Agreement may be modified only by a further writing that is duly executed by
both parties.

10.              Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the state of New York.

11.              Headings. Headings used in this Agreement are provided for
convenience only and shall not be used to construe meaning or intent.

 



6

 

 

12.              No Assignment. Neither this Agreement nor any or interest in
this Agreement may be assigned by Executive without the prior express written
approval of Company, which may be withheld by Company at Company's absolute
discretion.

13.              Severability. If any term of this Agreement is held by a court
of competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

13.       Arbitration. The parties agree that they will use their best efforts
to amicably resolve any dispute arising out of or relating to this Agreement.
Any controversy, claim or dispute that cannot be so resolved shall be settled by
final binding arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof. Any such
arbitration shall be conducted in the State of New York, or such other place as
may be mutually agreed upon by the parties. Within fifteen (15) days after the
commencement of the arbitration, each party shall select one person to act as
arbitrator, and the two arbitrators so selected shall select a third arbitrator
within ten (10) days of their appointment. Each party shall bear its own costs
and expenses and an equal share of the arbitrator's expenses and administrative
fees of arbitration.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

COMPANY:

HOME BISTRO, INC.

By: /s/ Fred Cary

Fred Cary, CEO

EXECUTIVE:

By: /s/ Zalmi Duchman

Zalmi Duchman

 



7

 

 

EXHIBIT A

OTHER BUSINESS ACTIVITIES

Homemade Meals LLC

 





 

 

EXHIBIT B

[RESTRICTED STOCK AGREEMENT]

 





 

